It is not that it is simply not unlawful in this state to "sell or possess" cereal beverages containing "not more than 1/2 of one *Page 75 
per cent. of alcohol," but, in order for such "sale or possession" to be innocent, the seller or possessor must have complied with sections 1 and 2 of the act of the Legislature passed over the Governor's veto on October 6, 1932 (Gen. Acts Ala. Extra Session 1932, p. 36). Otherwise the law stands as written in Code 1923, § 4615.
It seems to me, The case against him being otherwise made out, that the burden of introducing testimony at least tending to show that he comes under the provisions of this act of 1932 ought to rest upon the defendant.
I therefore respectfully dissent from the holding of the majority.